Exhibit KAYDON CORPORATION EXECUTIVE MANAGEMENT BONUS PROGRAM (Amended and Restated Effective May 6, 2008) 1.Definitions. The following terms have the meanings indicated unless a different meaning is clearly required by the context: “Approval Date” means March 2, 2005, which is the date on which this Bonus Plan was approved by the Board of Directors of the Company. “Bonus Plan” means this Kaydon Corporation Executive Bonus Program, as amended from time to time. “Cause” means: (i)any act or failure to act by Participant done with the intent to harm in any material respect the financial interests or reputation of the Company or any affiliated companies; (ii)Participant being convicted of (or entering a plea of guilty or nolo contendere to) a felony (other than a felony involving a motor vehicle not involving alcohol or drugs); (iii)Participant’s dishonesty, misappropriation or fraud with regard to the Company or any affiliated companies, including (but not limited to) any falsification of company records or reports (other than good faith expense account disputes); (iv)a grossly negligent act or failure to act by Participant which has a material adverse effect on the Company or any affiliated companies; or (v)the continued refusal to follow the directives of the Board or its designees which are consistent with Participant’s duties and responsibilities; provided that the foregoing refusal shall not be “cause” if Participant in good faith believes that such direction is illegal, unethical or immoral and promptly so notifies the Board in writing. “Change in Control” means (i) the failure of the Continuing Directors at any time to constitute at least a majority of the Board of Directors of the Company, (ii) the acquisition by any Person other than an Excluded Holder of beneficial ownership (within the meaning of Rule 13d-3 issued under the Securities Exchange Act of 1934, as amended) of 20% or more of the outstanding Common Stock of the Company of the combined voting power of the Company’s outstanding voting securities, (iii) the approval 1 by the stockholders of the Company of a reorganization, merger or consolidation unless with a Permitted Successor, or (iv) the approval by the stockholders of the Company of a complete liquidation or dissolution of the Company or a sale or disposition of all or substantially all of its assets other than to a Permitted
